Citation Nr: 0309371	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.  

In a decision dated September 18, 1998, the Board of 
veterans' Appeals (the Board)
Granted the veteran's claim of entitlement to service 
connection for residuals of a low back injury.  In an October 
1998 rating decision, the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (the RO) assigned a 
noncompensable disability rating for the service connected 
low back disability, pending results of a VA physical 
examination.  Action on the veteran's pending claim of 
entitlement to TDIU was deferred.    

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the RO.  In that 
rating decision the RO assigned a ten percent disability 
rating for the low back disability and also denied 
entitlement to TDIU.  The veteran perfected an appeal of the 
denials of a higher rating and TDIU.

In a June 1999 statement the veteran's attorney expressed 
disagreement with the effective date assigned for the grant 
of service connection and assignment of the 10 percent rating 
for the low back disability, December 15, 1995.  In a 
November 2002 rating decision the RO revised the effective 
date to January 17, 1995.  The RO indicated that the 
assignment of that effective date constituted a grant of the 
benefit sought on appeal.  However, the veteran's 
representative argued that the veteran is entitled to an 
effective date in June 1983, when he initially claimed 
entitlement to service connection for a back disability.  The 
award of an effective date in January 1995 does not, 
therefore, constitute a full grant of the benefit sought on 
appeal.
Cf. AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded].


The veteran has not yet been provided a statement of the case 
pertaining to the issue of entitlement to an earlier 
effective date for the grant of service connection and 
assignment of the disability rating for the low back 
disorder.  This issue is, therefore, being remanded to the RO 
for that action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)] became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002).

The changes to the statute and regulation require that in 
addition to being notified of the evidence required to 
establish entitlement to a higher rating, including a total 
rating based on unemployability, the veteran must be informed 
of the evidence and/or information that he is required to 
provide and the evidence that VA will obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  For these reasons the veteran's appeal is 
being remanded to the RO to cure any procedural defect 
related to VA's duty to notify him of the evidence required 
to substantiate his claims in accordance with the VCAA, and 
for the development of evidence that may be relevant to his 
appeal.


In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
However, in a decision issued May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated those regulations, to the extent that they 
allowed the Board to consider newly developed evidence in the 
first instance without waiver of the veteran's right to have 
that evidence first considered by the RO.  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
Nos. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003).  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
For reasons stated in the paragraph immediately above, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since August 1994.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain any identified records, the 
claims file should be documented to that 
effect.

2.  The RO should also provide the 
veteran a VA orthopedic examination in 
order to obtain a medical opinion on the 
extent to which his low back disability 
prevents him from engaging in 
substantially gainful employment.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examiner should 
provide a diagnosis for any pathology 
found.  The examiner should also describe 
all of the functional limitations 
resulting from the low back disability 
and determine what affect those 
functional limitations would have on the 
veteran's employability.  Specifically, 
the examiner should provide an opinion as 
to whether the objectively demonstrated 
symptomatology associated with the 
veteran's service-connected low back 
disability prevents him from engaging in 
substantially gainful employment.  The 
examiner should provide the rationale for 
his/her opinion.

3.  The RO should then review the claims 
file to ensure that any required notices 
have been sent to the veteran, that all 
available evidence designated by the 
veteran has been obtained, that he has 
been notified of any evidence that could 
not be obtained and that any other 
requirements of law with respect to 
notice and duty to assist have been 
complied with.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to a higher rating for the 
low back disability and TDIU to include 
consideration of an extraschedular 
rating.  
If any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to an earlier effective date 
for the grant of service connection and 
assignment of the rating for degenerative 
disc disease of the lumbar spine, the RO 
should re-adjudicate that issue.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a statement of the case pertaining to 
that issue and be given the opportunity 
to submit a substantive appeal.

The case should then be returned to the Board, if in order, 
for consideration of any issue that remains in a denied 
status and for which a valid substantive appeal has been 
submitted.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




_______________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


